Exhibit 99¢ ONLY STORES® REPORTS SECOND QUARTER FISCAL 2 OF $0.14 VERSUS A LOSS OF $0.13 IN THE SECOND QUARTER FISCAL 2009 CITY OF COMMERCE, California – November 4, 2009 - 99¢ Only Stores® (NYSE:NDN) (the “Company”) announces its financial results for the second quarter ended September 26, 2009. Highlights for Second Quarter Fiscal 2010 versus Second Quarter Fiscal 2009: § Retail sales for the Company’s consolidated operations (including Texas) increased by 2.4% to $314.8 million and same-store sales increased 2.3% § Consolidated gross margin increased by 130 basis points to 39.9% of sales § Product cost decreased by 150 basis points to 56.6% § Shrink and scrap increased by 20 basis points to 3.2% § Fluctuations in excess and obsolete inventory reserves also decreased margin by 30 basis points, included in shrinkage in Table 1 § Consolidated operating expenses decreased to 33.2% of sales including a 310 basis point reduction in expenses for ongoing operations § Retail operating costs decreased 150 basis points to 24.2% § Distribution and transportation costs decreased 90 basis points to 5.1% § Corporate G&A costs decreased 70 basis points to 3.5% § Impairment of $10.1 million of assets in Texas in the prior year added 330 basis points to prior year expenses § Consolidated Net Income (including Texas) increased by $19.0 million to $9.6 million, or $0.14 per diluted share versus a net loss of $9.4 million, or ($0.13) per diluted share § Non-Texas Operating Income increased to $14.9 million from $2.0 million in the prior year § Texas Operating Income improved to approximately breakeven at $0.1 million from a loss of $13.8 million in the prior year including the write-off of $10.1 million in assets Eric Schiffer, CEO of 99¢ Only Stores®, stated, “We are pleased with our financial results for the second quarter of fiscal 2010 and believe that our long-term operational improvement initiatives have established significant traction.We continue to outperform our four-year profit improvement plan, and believe that the gains realized thus far are sustainable.We have achieved significant improvement in our operating income in all regions. Regarding Texas, we are pleased that we achieved approximately breakeven in the second quarter of fiscal 2010, which exceeded our expected improvement timeline.Companywide, we believe that we can exceed our previously announced fiscal 2012 target for earnings before taxes of 4.7% by 30-60 basis points for the current fiscal year.We are revising our strategic plan and expect to share the results of this planning process and provide an update on our long-term profit improvement plan on our third quarter conference call in February 2010.One interesting note is that some of our customers are thanking us for providing them the opportunity to buy more healthful food products, such as our fresh produce, that they could not otherwise afford.It is gratifying to know that our extreme value is helping families during these tough times.” Page 1 of 10 Consolidated Results (including Non-Texas and Texas operations) Net consolidated sales for the second quarter of fiscal 2010 were $324.7 million, a 2.2% increase compared to net sales of $317.8 million for the second quarter of fiscal 2009.Same-store sales for the second quarter of fiscal 2010 increased 2.3% versus the second quarter of fiscal 2009. Consolidated gross profit for the fiscal 2010 second quarter was $129.6 million, compared to $122.7 million in the second quarter of the prior fiscal year.The Company's consolidated gross profit margin was 39.9% in the fiscal 2010 second quarter versus 38.6% in the second quarter of the prior fiscal year. Selling, general, and administrative expenses were $107.7 million, or 33.2% of consolidated sales, in the fiscal 2010 second quarter versus $125.8 million, or 39.6% of sales, in the second quarter of the prior fiscal year. Consolidated operating income for the second quarter of fiscal 2010 was $15.0 million, compared to an operating loss of $11.8 million in the second quarter of fiscal 2009.Operating income as a percentage of sales increased 830 basis points to 4.6% in the second quarter of fiscal 2010 versus negative 3.7% in the comparable period last year. Net income for the second quarter of fiscal 2010 increased to $9.6 million, or $0.14 per diluted share, compared to a net loss of $9.4 million, or ($0.13) per diluted share, for the second quarter of fiscal 2009. During the second quarter of fiscal 2010, the Company opened one store in California and closed one Texas store.The Company currently operates 272 stores, with 203 stores in California, 32 in Texas, 25 in Arizona, and 12 in
